Citation Nr: 0829358	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel










INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Seattle 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for 
bilateral hearing loss and tinnitus.  In March 2007, the 
veteran informed the VA that he had relocated to Arizona.  
Jurisdiction of his claim was accordingly transferred to the 
Phoenix, Arizona RO in March 2007.


FINDINGS OF FACT

1.  The veteran has not shown a current diagnosis of 
bilateral hearing loss.

2.  The veteran has not shown a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Here, the RO sent correspondence in January 2006 that fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  See Pelegrini II.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication of the case.
 
A May 2006 letter informed the veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  A VA examination is not required in this case 
because there is no evidence of a current diagnosis of 
bilateral hearing loss or tinnitus.  

The veteran has not indicated that he was seen regarding his 
claimed bilateral hearing loss or tinnitus by any medical 
care provider at any time.  Therefore, the veteran's service 
records, to include the only treatment records available, 
have been requested or obtained.
 
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);         38 C.F.R. §§ 
3.303, 3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The veteran contends that he was exposed to acoustic trauma 
in the form of gunfire during basic training, while he served 
in a security detachment in Guam, and during required firing 
range practice.  He asserts that his ear plugs must have 
fitted improperly, as he now suffers from hearing loss and 
tinnitus.

There are only two relevant service medical records in this 
case:  the November 1965 report of the medical examination 
conduced at the time of the veteran's induction into service 
and the October 1967 report of the medical examination 
conducted at the time of the veteran's release from active 
duty.  Report of the induction examination in November 1965 
indicated that no abnormality as to the veteran's ears, 
including the eardrums, was found.  Audiometric examination 
revealed that the veteran's pure tone thresholds, in 
decibels, for the left ear were 15, -5, 5, -5, and for the 
right ear were 5, 5, 25, 25, both measured at 500, 1000, 
2000, and 4000 Hertz, respectively.  At the time of the 
induction examination, the veteran reported that his usual 
occupation was as a steel worker.   

Report of the separation examination in October 1967 
indicated that no abnormality as to the veteran's ears, 
including the eardrums, was found.  Whisper voice testing 
revealed bilateral hearing of 15/15, or normal bilateral 
hearing.  While the whispered voice test used during this 
examination may not rule out a high frequency hearing loss, 
it does indicate grossly normal hearing at the time of 
examination.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As noted above, for VA purposes, the disability of hearing 
loss is defined very specifically as set forth in 38 C.F.R. 
§ 3.385.  Thus, to establish the presence of a current 
disability involving hearing loss, the evidence must show 
loss of hearing acuity to the extent indicated in 38 C.F.R. 
§ 3.385.  In this case, there is no current medical evidence 
showing a diagnosis of bilateral hearing loss or tinnitus.  
Additionally, there is no clinical evidence of an in-service 
event, injury, or disease related to the ears or hearing 
acuity, or diagnosis or treatment of bilateral hearing loss 
or tinnitus during the veteran's period of active service.  
As there is no evidence establishing a current diagnosis of 
bilateral hearing loss or tinnitus, there cannot be a 
discussion as to whether there exists a medical nexus between 
military service and claimed bilateral hearing loss or 
tinnitus.  Thus, service connection for bilateral hearing 
loss and tinnitus is not warranted.

The veteran has asserted that he has bilateral hearing loss 
and tinnitus, and that these conditions are attributable to 
his period of service.  

The Board finds the veteran's statements regarding his noise 
exposure during service to be entirely credible.  However, as 
a layperson, the veteran is not competent to render a medical 
diagnosis, or to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Thus, the veteran's lay statements are not 
sufficient to show a medical nexus between his noise exposure 
during service and any current hearing disability.

Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  Thus, while the veteran is competent to report a 
current sensation of decreased hearing acuity and tinnitus, 
he does not have the medical expertise to provide a current 
diagnosis of bilateral hearing loss, as determined by VA 
standards.  Thus, the veteran's lay assertions are not 
sufficient to show the presence of a current disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, there is no clinical evidence of current bilateral 
hearing loss or tinnitus.  Without a current diagnosis of 
bilateral hearing loss or tinnitus, the Board is unable to 
further consider whether these claimed conditions are related 
to the veteran's period of military service and the duty to 
obtain medical evidence to substantiate the claim is not 
triggered, as discussed above.  Additionally, the lengthy 
period of time between his discharge from service and his 
initial complaint, apparently without any complaint or 
medical treatment whatsoever, weighs heavily against the 
claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


